 Case: 4:20-cr-00824-SRC Doc. #: 87 Filed: 08/11/21 Page: 1 of 3 PageID #: 120




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DISTRICT

UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
               vs.                           )      No. 4:20 CR 00824 SRC
                                             )
JEREMIAH TAYLOR,                             )
                                             )
                              Defendant.     )

        MOTION IN LIMINE TO EXCLUDE IMPEACHMENT INFORMATION
       The Government moves this Court in limine to exclude at trial any evidence, cross-

examination, and argument relating to the potential impeachment information of St. Louis

Metropolitan Police Department (SLMPD) Officer Andrew Schmick previously disclosed to the

Defendant’s attorneys. The Government states as follows in support of its motion.

                                      RELEVANT FACTS

       On June 21, 2021, the Government contacted counsel for the Defendant regarding

information pertaining to one of the Government’s witnesses, Detective Schmick. Specifically, the

Government informed defense counsel that “after inquiring further into Detective Schmick, it

appears that on March 29, 2019, Detective Schmick was disciplined for failing to follow

evidence/property procedures as a result of an incident during which a suspect’s firearm was

discharged one rou[nd] through the roof of the patrol vehicle during the unloading process.” See

Correspondence to Defense Counsel dated June 21, 2021 attached herein as Exhibit A. It is the

Government’s position that this information is inadmissible.

                                           ARGUMENT

       Rule 608(b) provides that specific instances of witness untruthfulness may be inquired into

on cross-examination in the discretion of the court. Fed.R.Evid. 608(b). Such cross examination is
 Case: 4:20-cr-00824-SRC Doc. #: 87 Filed: 08/11/21 Page: 2 of 3 PageID #: 121




subject to exclusion if its probative value is “substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,

waste of time, or needless presentation of cumulative evidence.” United States v. Beck, 557 F.3d

619, 621 (8th Cir. 2009)(quoting United States v. Beal, 430 F.3d 950, 956 (8th Cir. 2005)). “[T]rial

judges retain ‘wide latitude’ to impose ‘reasonable limits’ on cross-examination, particularly

where the subjects inquired into might confuse the jury or be ‘repetitive or only marginally

relevant.’” Beck, 557 F.3d, at 621 (quoting United States v. Drapeau, 414 F.3d 869, 875 (8th Cir.

2005) and Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

       Here, Detective Schmick’ s testimony will be limited to what he observed and heard during

the incident. Detective Schmick did not handle any of the evidence in this case and will not be

testifying to gathering any evidence or to the chain of custody regarding any evidence. As such,

the information pertaining to his prior disciplinary action is wholly irrelevant.

       The disciplinary action involving Officer Schmick is not proper impeachment material for

the additional reason that it does not involve allegations of fraud or deceit. For example, in Glaze

v. Childs, 861 F.3d 724 (8th Cir. 2017), the Eighth Circuit affirmed the district court ruling that

evidence of a correctional officer’s resignation after he was accused of passing a cigarette to an

inmate in violation of institutional policy was not admissible to impeach the officer’s character for

truthfulness. The court held that the proffered evidence did not involve deceit or fraud inasmuch

as the officer did not lie about passing cigarettes, only that he violated policy by doing so. Id.

Similarly, a law enforcement’s witness failure to use proper discretion in connection with official

duties—without more—is not probative of the that witness’ character for truthfulness. E.g., United

States v. Walker, 840 F.3d 477, 486–87 (8th Cir. 2016)(affirming exclusion of internal affairs

investigation as “minimally relevant” for impeachment purposes where the investigation resulted
 Case: 4:20-cr-00824-SRC Doc. #: 87 Filed: 08/11/21 Page: 3 of 3 PageID #: 122




in suspension of police officer for failure to use proper discretion regarding a suspicious suitcase).

       WHEREFORE, the Government prays this Court grant said motion and issue an Order

consistent with the foregoing.



                                                      Respectfully submitted,

                                                        SAYLER A. FLEMING
                                                      United States Attorney

                                                      /s/ Ashley M. Walker
                                                      Ashley M. Walker, #67175(MO)
                                                      Special Assistant United States Attorney
                                                      111 South Tenth Street, 20th Floor
                                                      Saint Louis, Missouri 63102
                                                      ashley.walker@usdoj.gov
                                                      Telephone: (314) 539-6811
                                                      Facsimile: (314) 539-3887



                                 CERTIFICATE OF SERVICE

     I hereby certify that on August 11, 2021, the foregoing was filed electronically with the
Clerk of the Court and counsel of record.

                                                      /s/ Ashley M. Walker
                                                      ASHLEY M. WALKER, #67175MO
                                                      Special Assistant United States Attorney
